Citation Nr: 0103201	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for basal 
cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from April 1943 to March 1946.

This appeal arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), Los 
Angeles, California, which denied the veteran's request to 
reopen his claim for service connection for basal cell 
carcinoma.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in July 1993, the 
veteran's claim for service connection for basal cell 
carcinoma was denied as new and material evidence had not 
been submitted.

2.  The evidence received since the July 1993 decision is new 
and probative to the question of whether the veteran's basal 
cell carcinoma was incurred as the result of service.

3.  The veteran's basal cell carcinoma may not be dissociated 
from the treatment he received for his service-connected acne 
vulgaris.


CONCLUSIONS OF LAW

1.  The evidence received since the rating decision dated in 
July 1993 is new and material; the veteran's claim for 
service connection for basal cell carcinoma is reopened. 
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (2000).

2.  The veteran's basal cell carcinoma was incurred secondary 
to a service-connected disability. 38 C.F.R. § 3.310 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is requesting that his claim for entitlement to 
service connection for basal cell carcinoma be reopened.  The 
veteran's claim for service connection for basal cell 
carcinoma had been denied in the July 1993 rating decision in 
which the claimed service connection for basal cell carcinoma 
was denied as no new and material evidence had been 
submitted.  The evidence which was of record at the time of 
the decision included the veteran's service medical records, 
VA treatment records and reports, reports of VA examinations 
and a medical report from a physician.

Some of the records, VA treatment records, were received 
after a November 1984 RO decision which denied service 
connection for basal cell carcinoma as no new and material 
evidence had been submitted.  In summary, these records did 
not address whether the veteran's basal cell carcinoma was in 
any way related to his service-connected acne vulgaris.

38 U.S.C.A. § 5108 states that, if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and reviewed.  
In determining whether to reopen a previously denied claim, 
the Board of Veterans' Appeals (Board) must first determine 
whether the evidence is new and material.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); see generally Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The documents which have been made part of the record since 
the July 1993 rating decision denying the claimed service 
connection for basal cell carcinoma as no new and material 
evidence had been submitted include VA treatment records, 
statements from VA physicians dated in March 1998 and August 
1999, a May 1998 note from a private physician and testimony 
by the veteran and his spouse at a hearing on appeal.

In attempting to reopen his claim, the veteran again avers 
that his basal cell carcinoma, which was developed subsequent 
to his period of active duty, was the result of the radiation 
treatments he received for his service-connected acne 
vulgaris.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.

One VA physician, in the March 1998 statement, noted that the 
veteran had received radiation treatments for acne and 
indicated that radiation treatments increased the risk of 
skin cancers.  The private physician, in the May 1998 note, 
related that the veteran had had X-ray radiation for acne 
from 1948 to 1952 and had developed skin cancers in the 
radiated areas due to the radiation.  

The second VA physician, in the August 1999 statement, 
reported that the veteran had been seen in the Dermatology 
Clinic for multiple basal cell carcinomas and squamous cell 
carcinomas over areas previously treated with radiation for 
acne therapy.  It was noted that in the dermatology 
literature there was a well-known increased formation of skin 
cancer following radiation therapy.  The physician observed 
that the distribution of the veteran's skin cancer suggested 
some indication of tumor formation by the radiation therapy 
provided.

In sum, an analysis shows that the evidence submitted since 
the July 1993 rating decision is certainly new and probative.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for basal cell carcinoma and the July 1993 rating 
decision denying service connection is not final.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156.

On de novo review of the veteran's claim for service 
connection for basal cell carcinoma, including a 
comprehensive review of all of the evidence of record, the 
Board first notes that, while the nature of the treatments 
the veteran received for his acne in service is unclear, he 
did receive multiple X-ray treatments subsequent to service.  
At the time of a March 1949 VA examination he reported that 
since his discharge from service he had received X-ray 
treatment to tolerance and was now receiving ultraviolet 
treatments.

One VA physician points out that radiation treatments 
increase the risk of skin cancers and another VA physician 
observes that the distribution of the veteran's skin cancer 
suggests some indication of tumor formation by the radiation 
therapy provided.  While neither VA physician affirmatively 
relates the veteran's basal cell carcinoma to the treatment 
he received for acne vulgaris, the private physician has 
concluded that the veteran developed the skin cancers in the 
radiated areas due to the radiation.  After considering the 
evidence of record, the Board finds that, resolving all doubt 
in the veteran's favor, service connection is warranted for 
basal cell carcinoma.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim; service connection for basal cell carcinoma 
is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


